Name: Commission Regulation (EEC) No 925/88 of 6 April 1988 re-establishing the levying of customs duties on articles made from yarn, twine, cordage, rope or cables, products of category 98 (order number 40.0980), originating in South Korea to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: industrial structures and policy;  Asia and Oceania;  tariff policy
 Date Published: nan

 8 . 4 . 88 Official Journal of the European Communities No L 91 /9 COMMISSION REGULATION (EEC) No 925/88 of 6 April 1988 re-establishing the levying of customs duties on articles made from yarn, twine, cordage, rope or cables, products of category 98 (order number 40.0980), origina ­ ting in South Korea to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply Whereas, in respect of articles made from yarn, twine, cordage, rope or cables, products of category 98 , (order number 40.0980) the relevant ceiling amounts to 4 tonnes ; whereas on 28 March 1988 imports of the products in question into the Community originating in South Korea, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to South Korea, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the. European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences for 1988 in respect of textile products originating in developing countries (') and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II of Council Regulation (EEC) No 3782/87 (2) to individual ceilings, within the limits of the quantities specified in column 7 of its Annexes I or II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 3 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 11 April 1988 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in South Korea : Order number Category (Unit) CN code Description 40.0980 98 (tonnes) 5609 00 00 5905 00 10 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 April 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 367, 28. 12. 1987, p. 58 . (2) OJ No L 367, 28 . 12. 1987, p . 1 .